DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/10/2022 has been entered. Claims 1-14 remain pending in the application. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 4-7 directed to Group II non-elected without traverse.  Accordingly, claims 4-7 have been cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a control organs unit” in claim 1, line 5, and claim 8, line 14. Interpreted as switches, buttons, a trackball, a mouse, a key board, and similar devices [0008]; a multi-position switch or push-button switches or a push-button control panel [0052].
“an indication unit” in claim 1, last para., line 1, and claim 8, line 13. Interpreted as LED/Light Emitting Diode or a mini display [0053].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Ann Rachel Yufa on 02/04/2022.

The application has been amended as follows: 
In Claim 1, line 2, the limitation “the steps” 
has been changed to:
--steps--.

In Claim 1, lines 3-4, the limitation “selecting said power supply from a non-chargeable battery or a chargeable battery by a wire or wires or a wirelessly chargeable battery for a use in said ultrasound probe” 
has been changed to:
 “selecting, by an operator, said power supply from a non-chargeable battery or a chargeable battery by a wire or wires or a wirelessly chargeable battery for a use in said ultrasound probe, wherein the operator selects said power supply using a control organs unit”. 
In Claim 1, line 5, “providing a first control signal from a control organs unit or from a microprocessor unit”
has been changed to:
“providing a first control signal from [[a]] the control organs unit 

In Claim 1, line 10, “an indication unit” 
has been changed to:
“an indication unit controlled by said control organs unit or by said microprocessor unit”.

In Claim 1, lines 15-16, the limitation “said connection of said power supply line from said chargeable battery” 
has been changed to:
-- a connection of a power supply line from said chargeable battery--.

In Claim 1, line 26, the limitation “said connection of said power supply line from said wirelessly chargeable battery” 
has been changed to:
-- a connection of a power supply line from said wirelessly chargeable battery--.

In Claim 1, page 11, line 11, the limitation “said charging cycle of said wirelessly chargeable battery” 
has been changed to:
-- a charging cycle of said wirelessly chargeable battery--.

In Claim 1, page 11, lines 16-17, the limitation “…or said wirelessly chargeable battery”
has been changed to:
--…or said charging cycle of said wirelessly chargeable battery--.


In Claim 2, page 12, line 11, the limitation “said completion”
has been changed to:
--a completion--.

In Claim 3, page 13, line 7, the limitation “said completion”
has been changed to:
--a completion--.

In Claim 1, page 11, line 18, the limitation “controlled by said control organs unit or by said microprocessor unit of said ultrasound probe”
has been deleted:
“

Claim 8. An ultrasound apparatus comprising: 
a central ultrasound station or a Smart Device, wherein said central ultrasound station or said Smart Device comprises a display; 
an ultrasound probe comprising: 
an ultrasound unit including a piezoelectric device with ultrasound transducers to transmit an ultrasound wave to a subject and receive a reflection wave from the subject;
a microprocessor unit connected to the ultrasound unit for processing of ultrasound data and ultrasound images, wherein said ultrasound data and said ultrasound images are provided by an ultrasound intensity I = f{F,Ym,C, }, wherein I - said intensity of the reflected ultrasound wave, Ym - an amplitude of oscillation, C - a velocity of said ultrasound inside of an environment, and  - a density of said environment;
a card slot for insertion of a removable memory card providing a recordation of [[an]] the ultrasound data and [[an]] ultrasound images, wherein said card slot includes said removable memory card and a card insertion registration devicewherein [[a]] said microprocessor unit is connected to said removable memory card and to a transmission unit which is connected to an antenna, wherein said transmission unit of said ultrasound probe transmits said ultrasound data and said ultrasound images to said central ultrasound station or to said Smart Device wirelessly, and wherein said ultrasound data and said ultrasound images are displayed on said display; 
an indication unit connected to said microprocessor unit; 
a control organs unit connected to said microprocessor unit, to said indication unit, and to said ultrasound unit including said piezoelectric device
a battery unit including a non-chargeable battery or a chargeable battery by a wire or wires or a wirelessly chargeable battery including a wireless charging control circuitry connected to said non-chargeable battery or to said chargeable battery or to said wirelessly chargeable battery, wherein said battery unit provides a power supply line to said removable memory card, to said microprocessor unit, to said transmission unit, to said indication unit, to said ultrasound unit, and to said control organs unit, and wherein said wireless charging control circuitry controls a charge of said chargeable battery or controls said charge of said wirelessly chargeable battery and controls a disconnection and a connection of said power supply line to said microprocessor unit, said indication unit, said transmission unit, said removable memory card, said control organs unit and to said ultrasound unit, and wherein a charging instruction requires said disconnection of said chargeable battery or said disconnection of said wirelessly chargeable battery from said control organs unit, from said microprocessor unit, from said transmission unit including said antenna, from said card slot including said card and said card insertion registration device, from said ultrasound unit including said piezoelectric device, and from said indication unit of said ultrasound probe before a charging cycle, and wherein said control organs unit is configured to select said power supply from said non-chargeable battery or said chargeable battery or said wirelessly chargeable battery.  

In Claim 14, lines 3-4, the limitation “a card insertion registration device”
has been changed to 
–said card insertion registration device--.


Allowable Subject Matter
Claims 1-3 and 8-14 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 8 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination, a method for a recordation of an ultrasound data and an ultrasound image on a removable memory card and an ultrasound apparatus, as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, selecting, by an operator, said power supply from a non-chargeable battery or a chargeable battery by a wire or wires or a wirelessly chargeable battery for a use in said ultrasound probe, wherein the operator selects said power supply using a control organs unit, as recited in claim 1. 
Also, prior art fails to anticipate and/or render obvious, either solely or in combination, a control organs unit connected to said microprocessor unit, to said indication unit, and to said ultrasound unit including said piezoelectric device, wherein said control organs unit is configured to select said power supply from said non-chargeable battery or said chargeable battery or said wirelessly chargeable battery, as recited in claim 8.

Claims 2-3 and 9-14 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             

/YI-SHAN YANG/Primary Examiner, Art Unit 3793